           Case 1:20-cv-01127-AWI-SAB Document 12 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ERNIE HERNANDEZ, III,                             Case No. 1:20-cv-01127-AWI-SAB

12                  Plaintiff,                         ORDER DIRECTING CLERK OF THE
                                                       COURT TO RESERVE SEPTEMBER 18,
13          v.                                         2020 ORDER GRANTING IN PART
                                                       MOTION FOR EXTENSION OF TIME TO
14   A. HOLT, et al.,                                  FILE FIRST AMENDED COMPLAINT AND
                                                       MOTION FOR CLARIFICATION
15                  Defendants.
                                                       (ECF No. 10)
16
                                                       DEADLINE: NOVEMBER 13, 2020
17

18         Ernie Hernandez, III (“Plaintiff”), a state prisoner, is appearing pro se and in forma

19 pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On September 18, 2020, an
20 order issued granting in part Plaintiff’s motion for an extension of time to file a first amended

21 complaint and motion for clarification. (ECF No. 13.) On October 9, 2020, Plaintiff filed a

22 notice of change of address. (ECF No. 11.)

23         In Plaintiff’s notice of change of address he states that he is not aware of whether his

24 request for an extension of time to file a first amended complaint was granted. Therefore, the

25 order shall be reserved and Plaintiff will be required to file his first amended complaint on or

26 before November 13, 2020.
27         Plaintiff also requests information on how to receive a copy of his criminal history. The

28 Court does not provide such information to litigants and Plaintiff should contact his criminal


                                                   1
            Case 1:20-cv-01127-AWI-SAB Document 12 Filed 10/14/20 Page 2 of 2


 1 defense attorney for information on how to obtain his criminal history.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3          1.      The Clerk of the Court is DIRECTED to reserve the September 18, 2020 order

 4                  granting in part motion for an extension of time to file first amended complaint

 5                  and motion for clarification (ECF No. 10);

 6          2.      Plaintiff shall file his first amended complaint on or before November 13, 2020;

 7                  and

 8          3.      Failure to comply with this order will result in the issuance of sanctions, up to and

 9                  including dismissal of this action.

10
     IT IS SO ORDERED.
11

12 Dated:        October 13, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
